 

Exhibit 10.1

 

GMS INC. 2020 Equity Incentive Plan

NONSTATUTORY STOCK OPTION - Notice of Grant

 

GMS Inc. (the “Company”), a Delaware corporation, hereby grants to the Optionee
set forth below (the “Optionee”) an option (the “Option”) to purchase the number
of Shares of common stock of the Company (“Shares”) set forth below at the
Option Price set forth below, pursuant to the terms and conditions of this
Notice of Grant (the “Notice”), the Nonstatutory Stock Option Award Agreement
attached hereto as Exhibit A (the “Award Agreement”), and the GMS Inc. 2020
Equity Incentive Plan (the “Plan”).

 

Date of Grant: [●]     Name of Optionee: [●]     Number of Shares
Subject to Option: [●] Shares     Option Price   (Price Per Share): $[●]1 per
Share     Expiration Date: 10 year anniversary of the Date of Grant.

 

Vesting:The Option shall vest pursuant to the terms and conditions set forth in
Section 3 of the Award Agreement.    Vesting Start Date:[●]

 

The Option shall be subject to the execution and return of this Notice by the
Optionee to the Company within 30 days of the date hereof (including by
utilizing an electronic signature and/or web-based approval and notice process
or any other process as may be authorized by the Company). This Option is a
non-qualified stock option and is not intended by the parties hereto to be, and
shall not be treated as, an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. Capitalized terms
used but not defined herein shall have the meaning attributed to such terms in
the Award Agreement or, if not defined therein, in the Plan, unless the context
requires otherwise. By executing this Notice, the Optionee acknowledges that his
or her agreement to the covenants set forth in Section 7 of the Award Agreement
is a material inducement to the Company in granting this Award to the Optionee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 



 



1 Option Price to equal fair market value per Share on Date of Grant.

 





 

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

  GMS INC.       By:     Name:   Title:       OPTIONEE       By:            
Name:

 

[Signature Page to Notice of Grant for the GMS Inc. 2020 Equity Incentive Plan
Nonqualified Stock Option]

 





 

 

Exhibit A

 

GMS INC.

2020 Equity Incentive Plan

NON-STATUTORY STOCK OPTION

Award Agreement

 

THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (the “Award Agreement”) is
entered into by and among GMS Inc. (the “Company”) and the individual set forth
on the signature page to that certain Notice of Grant (the “Notice”) to which
this Award Agreement is attached. The terms and conditions of the Option granted
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, shall be as set forth in the Notice and this Award Agreement.
Capitalized terms used but not defined herein shall have the meaning attributed
to such terms in the Notice or, if not defined therein, in the Plan, unless the
context requires otherwise.

 

1.No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Optionee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other affiliates to Terminate the Optionee.

 

2.Term of Option

 

As a general matter, the Option will expire on the Expiration Date set forth in
the Notice and be deemed to have been forfeited by the Optionee. As provided
below, the Optionee’s right to exercise the Option may expire prior to the
Expiration Date if the Optionee Terminates, including in the event of the
Optionee’s Retirement, Disability or death. This Award Agreement shall remain in
effect until the Option has fully vested and been exercised or any unexercised
portion thereof has been forfeited by the Optionee as provided in this Award
Agreement. No portion of this Option shall be exercisable after the Expiration
Date, or such earlier date as may be applicable, except as provided herein.

 

3.Vesting of Option2

 

[Option 1: Subject to the remainder of this Section 3, the Option will vest as
to thirty-three and one third percent (33.33%) on each anniversary of the
Vesting Start Date, such that the Option shall become fully (100%) vested as of
the third anniversary of the Vesting Start Date, subject to the Optionee not
having Terminated as of the applicable vesting date.]

 

[Option 2: Subject to the remainder of this Section 3, the Option shall become
fully (100%) vested upon first anniversary of the Vesting Start Date, subject to
the Optionee not having Terminated prior to such anniversary.]

 

Except as otherwise provided herein, if the Optionee Terminates for any reason,
the portion of the Option that has not vested as of such date shall terminate
upon such Termination and be deemed to have been forfeited by the Optionee
without consideration.

 

 



2 2020 Plan requires vesting period of at least one year.

 





 

 

4.Exercise

 

Prior to the Expiration Date and at any time prior to the Optionee’s
Termination, the Optionee may exercise all or a portion of the Option, to the
extent vested, by giving notice in the form, to the person, and using the
administrative method and the exercise procedures established by the Committee
from time to time (including any procedures utilizing an electronic signature
and/or web-based approval and notice process), specifying the number of Shares
to be acquired. The Optionee’s right to exercise the vested portion of the
Option following the date that of the Optionee’s Termination will depend on the
reason for such Termination, as described in Sections 5, 6 and 7 below.

 

The Optionee must pay to the Company at the time of exercise the amount of the
Option Price for the number of Shares covered by the notice to exercise
(“Aggregate Option Price”). The Aggregate Option Price for any Shares purchased
pursuant to the exercise of an Option shall be paid in any or any combination of
the following forms: (v) cash or its equivalent (e.g., a check); (w) by making
arrangements through a registered broker-dealer pursuant to cashless exercise
procedures established by the Committee from time to time; (x) if permitted by
the Committee in its sole discretion, the transfer, either actually or by
attestation, to the Company of Shares held by the Optionee , such transfer to be
upon such terms and conditions as determined by the Committee; (y) in the form
of other property as determined by the Committee in its sole discretion; or (z)
through Share withholding as a result of which the number of Shares issued upon
exercise of an Option would be reduced by a number of Shares having a Fair
Market Value equal to the Aggregate Option Price. Any Shares transferred to the
Company as payment of the Aggregate Option Price shall be valued at their Fair
Market Value on the last business day preceding the date of exercise of such
Option. If requested by the Committee, the Optionee shall deliver this Award
Agreement to the Company, which shall endorse thereon a notation of such
exercise and return such Award Agreement to the Optionee. No fractional Shares
(or cash in lieu thereof) shall be issued upon exercise of an Option and the
number of Shares that may be purchased upon exercise shall be rounded down to
the nearest number of whole Shares.

 

5.Termination of Service

 

If the Optionee incurs a Termination for any reason, whether voluntarily or
involuntarily, without Cause, other than as a result of the Optionee’s death,
Disability or Retirement, then the portion of this Option that has previously
vested but has not been exercised shall remain exercisable until, and shall
terminate upon, the first to occur of (a) the end of the day that is forty-five
(45) days following the date of the Optionee’s Termination or (b) the Expiration
Date. If the Optionee incurs a Termination for Cause, then this Option and all
rights attached hereto shall be forfeited and terminate immediately upon the
effective date of such Termination for Cause.

 

6.Death or Disability of the Optionee

 

Upon the Optionee’s Termination by reason of death or Disability, the vested
portion of the Option shall remain exercisable until, and shall terminate upon,
the first to occur of (a) the end of the day that is one hundred and eighty
(180) days after the date of the Optionee’s Termination for death or Disability,
as applicable, or (b) the Expiration Date of the Option. Until such termination
of the Option, the vested portion of the Option may, to the extent that this
Option has not previously been exercised by the Optionee, be exercised by the
Optionee in the case of his or her Disability, or, in the case of death, by the
Optionee’s personal representative or the person entitled to the Optionee’s
rights under this Award Agreement.

 





 

 

7.Retirement of the Optionee

 

(a)       If the Optionee Terminates as a result of the Optionee’s Retirement
and the Optionee agrees to be bound by the restrictive covenants set forth in
Exhibit B attached hereto (the “Restrictive Covenants”), then (i) the Optionee
shall continue to vest in the portion of the Option that was not vested and
exercisable as of the date of the Optionee’s Retirement for the [Option 1:
three-year] [Option 2: one-year] period following Optionee’s Retirement as if
the Optionee’s employment had not terminated, unless the Optionee violates any
of the Restrictive Covenants; and (ii) the Option shall terminate upon the
Expiration Date, unless the Optionee violates any of the Restrictive Covenants.
If, in the sole discretion of the Company, the Optionee violates one of the
Restrictive Covenants, then the Option, whether or not vested, shall be
immediately forfeited and cancelled as of the date of such violation.

 

For purposes of this Award Agreement, “Retirement” shall mean the Optionee’s
termination of employment following attainment of age 63 or following attainment
of age 60 plus 5 years of service, whichever is the first to occur.

 

For the avoidance of doubt, the Restrictive Covenants are separate and apart
from, and shall be in addition to, any restrictive covenants the Optionee may be
subject to pursuant to another agreement or arrangement with the Company.

 

(b)       If the Optionee Terminates as a result of the Optionee’s Retirement
and the Optionee does not agree to be bound by the Restrictive Covenants, then
the portion of this Option that has previously vested but has not been exercised
shall remain exercisable until, and shall terminate upon, the first to occur of
(i) the end of the day that is forty-five (45) days following the date of the
Optionee’s Retirement or (ii) the Expiration Date.

 

8.Change in Control

 

(a)       If (i) a Change in Control occurs while Optionee is employed by, or
otherwise providing services to, the Company or one of its Subsidiaries, and
(ii) the Option is not assumed by the surviving entity or otherwise equitably
converted or substituted in connection with the Change in Control in a manner
approved by the Committee, then, as of the effective date of the Change in
Control, the Option shall become immediately vested and exercisable.

 

(b)       If (i) a Change in Control occurs while Optionee is employed by, or
otherwise providing services to, the Company or one of its Subsidiaries, (ii)
the Option is assumed by the surviving entity or otherwise equitably converted
or substituted in connection with the Change in Control in a manner approved by
the Committee, and (iii) within two (2) years after the effective date of the
Change in Control, the Optionee’s employment or service is terminated by the
Company or one of its Subsidiaries without Cause or, if applicable, the Optionee
resigns for Good Reason (as defined herein), then as of Optionee’s Termination,
the Option shall be immediately vested and exercisable. For purposes of this
Award Agreement, “Good Reason” shall have the meaning, if any, assigned such
term in the employment, severance or similar agreement, if any, between the
Optionee and the Company or one of its Subsidiaries, provided, however that if
there is no such employment, severance or similar agreement in which “Good
Reason” is defined, then “Good Reason” as used herein shall not be operative and
shall not apply to the Option.

 





 

 

9.Prohibited Activities

 

(a)               No Sale or Transfer. Unless otherwise required by law, this
Option shall not be (i) sold, transferred or otherwise disposed of, (ii) pledged
or otherwise hypothecated or (iii) subject to attachment, execution or levy of
any kind, other than by will or by the laws of descent or distribution;
provided, however, that any transferred Option will be subject to all of the
same terms and conditions as provided in the Plan and this Award Agreement and
the Optionee’s estate or beneficiary appointed in accordance with the Plan will
remain liable for any withholding tax that may be imposed by any federal, state
or local tax authority.

 

(b)               Right to Terminate Option and Recovery. The Optionee
understands and agrees that the Company has granted this Option to the Optionee
to reward the Optionee for the Optionee’s future efforts and loyalty to the
Company and its affiliates by giving the Optionee the opportunity to participate
in the potential future appreciation of the Company. Accordingly, if (a) the
Optionee materially violates the Optionee’s obligations relating to the
non-disclosure or non-use of confidential or proprietary information under any
Restrictive Agreement to which the Optionee is a party, or (b) the Optionee
materially breaches or violates the Optionee’s obligations relating to
non-disparagement under any Restrictive Agreement to which the Optionee is a
party, or (c) the Optionee engages in any activity prohibited by this Section 7
of this Award Agreement, or (d) the Optionee materially breaches or violates any
non-solicitation obligations under any Restrictive Agreement to which the
Optionee is a party, or (e) the Optionee breaches or violates any
non-competition obligations under any Restrictive Agreement to which the
Optionee is a party, or (f) the Optionee is convicted of a felony against the
Company or any of its affiliates, then, in addition to any other rights and
remedies available to the Company, the Company shall be entitled, at its option,
exercisable by written notice, to terminate the Option (including the vested
portion of the Option), or any unexercised portion thereof, which shall be of no
further force and effect. “Restrictive Agreement” shall mean any agreement
between the Company or any Subsidiary and the Optionee (including any prior
option agreement) that contains non-competition, non-solicitation, non-hire,
non-disparagement, or confidentiality restrictions applicable to the Optionee.

 

(c)               Other Remedies. The Optionee specifically acknowledges and
agrees that its remedies under this Section 7 shall not prevent the Company or
any Subsidiary from seeking injunctive or other equitable relief in connection
with the Optionee’s breach of any Restrictive Agreement. In the event that the
provisions of this Section 7 should ever be deemed to exceed the limitation
provided by applicable law, then the Optionee and the Company agree that such
provisions shall be reformed to set forth the maximum limitations permitted.

 

10.No Rights as Stockholder

 

The Optionee shall have no rights as a stockholder with respect to the Shares
covered by any exercise of this Option until the effective date of issuance of
the Shares and the entry of the Optionee’s name as a shareholder of record on
the books of the Company following exercise of this Option.

 

11.Taxation Upon Exercise of Option; Tax Withholding; Parachute Tax Provisions

 

The Optionee understands that, upon exercise of this Option, the Optionee will
recognize income, for Federal, state and local income tax purposes, as
applicable, in an amount equal to the amount by which the Fair Market Value of
the Shares, determined as of the date of exercise, exceeds the Option Price. The
acceptance of the Shares by the Optionee shall constitute an agreement by the
Optionee to report such income in accordance with then applicable law and to
cooperate with Company and its subsidiaries in establishing the amount of such
income and corresponding deduction to the Company and/or its subsidiaries for
its income tax purposes.

 





 

 

The Optionee is responsible for all tax obligations that arise as a result of
the exercise of this Option. The Company may withhold from any amount payable to
the Optionee an amount sufficient to cover any Federal, state or local
withholding taxes which may become required with respect to such exercise or
take any other action it deems necessary to satisfy any income or other tax
withholding requirements as a result of the exercise this Option. The Company
shall have the right to require the payment of any such taxes and require that
the Optionee, or the Optionee’s beneficiary, to furnish information deemed
necessary by the Company to meet any tax reporting obligation as a condition to
exercise or before the issuance of any Shares pursuant to this Option. The
Optionee may pay his or her withholding tax obligation in connection with the
exercise of the Option, by making (w) a cash payment to the Company, or (x)
arrangements through a registered broker-dealer pursuant to cashless exercise
procedures established by the Committee from time to time. In addition, the
Committee, in its sole discretion, may allow the Optionee, to pay his or her
withholding tax obligation in connection with the exercise of the Option, by (y)
having withheld a portion of the Shares then issuable to him or her upon
exercise of the Option or (z) surrendering Shares, in each case having an
aggregate Fair Market Value equal to the amount required to be withheld in
accordance with applicable tax requirements, all in accordance with such
procedures as the Committee approves.

 

In connection with the grant of this Option, the parties wish to memorialize
their agreement regarding the treatment of any potential golden parachute
payments as set forth in Exhibit A attached hereto.

 

12.Securities Laws; Tolling of Exercise Period Expiration

 

(a)               Upon the acquisition of any Shares pursuant to the exercise of
the Option, the Optionee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Optionee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Optionee
upon exercise of the Option in any way which would: (x) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other county) or to amend
or supplement any such filing or (y) violate or cause the Company to violate the
Securities Act, Exchange Act, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country. The Company reserves the right to place restrictions on any Shares the
Optionee may receive as a result of the exercise of the Option.

 

(b)               Notwithstanding any provision contained in this Award
Agreement or the Plan to the contrary,

 

(i)                        if, following the Optionee’s Termination, all or a
portion of the exercise period applicable to the Option occurs during a time
when the Optionee cannot exercise the Option without violating (w) an applicable
Federal, state or local law, (x) the rules related to a blackout period declared
by the Company, (y) any agreed to lock-up arrangement, or (z) other similar
circumstance, in each case, the exercise period applicable to the Option will be
tolled for the number of days that such prohibitions or restrictions apply, such
that the exercise period will be extended by the same number of days as were
subject to the prohibitions or restrictions; provided, however, that the
exercise period may not be extended due to such tolling past the Expiration Date
of the Option as set forth above; and

 

(ii)                        if the Expiration Date is set to occur during a time
that the Optionee cannot exercise the Option without violating an applicable
Federal, state or local law (and the Option has not previously been exercised or
otherwise terminated), the exercise period will be tolled until such time as the
violation would no longer apply; provided, however, that the exercise period
applicable to the Option in this event will be fifteen (15) days from the date
such potential violation is longer applicable.

 

13.Modification, Extension and Renewal of Options

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Optionee and no modification shall, without the consent of
the Optionee, alter to the Optionee’s material detriment or materially impair
any rights of the Optionee under this Award Agreement except to the extent
permitted under the Plan.

 





 

 

14.Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)If to the Company at the address below:

 

GMS Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, Georgia 30084

Phone: (800) 392-4619

Attention: General Counsel

 

(b)If to the Optionee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

15.Award Agreement Subject to Plan and Applicable Law

 

This Option is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Option
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to make constructions of this Award
Agreement, and to correct any defect or supply any omission or reconcile any
inconsistency in this Award Agreement, and to prescribe rules and regulations
relating to the administration of this Award and other Awards granted under the
Plan.

 

This Option shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof, and subject to the exclusive
jurisdiction of the courts therein. The Optionee hereby consents to personal
jurisdiction in any action brought in any court, federal or state, within the
State of Delaware having subject matter jurisdiction in the matter.

 

16.Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 





 

 

17.Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

18.Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

19.Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof. If there is any conflict between the Notice, this Award Agreement
and the Plan, then the applicable terms of the Plan shall govern.

 

20.Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 





 

 



Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Optionee
pursuant to the provisions of Section 9 of the Award Agreement. This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement.

 

(a)       To the extent that the Optionee, would otherwise be eligible to
receive a payment or benefit pursuant to the terms of this Award Agreement, any
employment or other agreement with the Company or any Subsidiary or otherwise in
connection with, or arising out of, the Optionee’s employment with the Company
or a change in ownership or effective control of the Company or of a substantial
portion of its assets (any such payment or benefit, a “Parachute Payment”), that
a nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Optionee whichever of the
following two alternative forms of payment would result in the Optionee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Optionee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

 

(b)       If a reduction in the Parachute Payment is necessary pursuant to
clause (a), then the reduction shall occur in the following order: (1)
cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity; (2)
reduction of cash payments (with such reduction being applied to the payments in
the reverse order in which they would otherwise be made, that is, later payments
shall be reduced before earlier payments); and (3) cancellation of acceleration
of vesting of equity awards not covered under (1) above; provided, however, that
in the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided, further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Optionee may designate a different order of reduction.

 

(c)       For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part): (1) do not constitute “parachute payments,”
including giving effect to the recalculation of stock options in accordance with
Treasury Regulation Section 1.280G-1, Q&A 33, (2) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the “base amount” or (3) are otherwise not
subject to the Excise Tax, and (ii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.

 

(d)       All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Optionee.

 





 

 



(e)       The federal tax returns filed by the Optionee (and any filing made by
a consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Optionee. The Optionee shall make proper payment
of the amount of any Excise Tax, and at the request of the Company, provide to
the Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Optionee may delete information unrelated to the Parachute Payment or
Excise Tax and provided, further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph).

 

(f)       In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Optionee shall permit
the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Optionee but the Optionee shall control any other issues. In the event that the
issues are interrelated, the Optionee and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue. In the event of
any conference with any taxing authority as to the Excise Tax or associated
income taxes, the Optionee shall permit the representative of the Company to
accompany the Optionee, and the Optionee and his representative shall cooperate
with the Company and its representative.

 

(g)       The Company shall be responsible for all charges of the Accountants.

 

(h)       The Company and the Optionee shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit A.

  

(i)       Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley
Act of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Optionee and the repayment obligation null and
void.

 

(j)       Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Exhibit A shall be paid to the Optionee promptly and in no
event later than the end of the calendar year next following the calendar year
in which the related tax is paid by the Optionee or where no taxes are required
to be remitted, the end of the Optionee’s calendar year following the Optionee’s
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)       The provisions of this Exhibit A shall survive the termination of the
Optionee’s employment with the Company for any reason and the termination of the
Award Agreement.

 



 

 

 

Exhibit B

 

RESTRICTIVE COVENANTS

 

This Exhibit B contains the Restrictive Covenants applicable to the Optionee if
the Optionee agrees to be bound by the Restrictive Covenants as a condition to
receipt of the benefits set forth in Section 7(a) of the Award Agreement.

 

1.       Unauthorized Disclosure. The Optionee agrees and understands that in
the Optionee’s position with the Company, the Optionee has and shall be exposed
to and has and shall receive information relating to the confidential affairs of
the Company and its direct and indirect subsidiaries and affiliates (the
“Company Group”), including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company Group and other forms of information considered by the Company Group to
be confidential or in the nature of trade secrets (including, without
limitation, ideas, research and development, know-how, formulas, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”). Confidential Information shall not include
information that is generally known to the public or within the relevant trade
or industry other than due to the Optionee’s violation of this Section 1 of
Exhibit B or disclosure by a third party who is known by the Optionee to owe the
Company an obligation of confidentiality with respect to such information. The
Optionee agrees that at all times during the Optionee’s employment with the
Company and thereafter, the Optionee shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with the Optionee’s employment with the Company,
unless required by law to disclose such information, in which case the Optionee
shall provide the Company with written notice of such requirement as far in
advance of such anticipated disclosure as possible. This confidentiality
covenant has no temporal, geographical or territorial restriction. The Optionee
understands and acknowledges that nothing in this section limits the Optionee’s
ability to report possible violations of federal, state, or local law or
regulation to any governmental agency or entity; to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agencies in connection with any charge
or complaint, whether filed by the Optionee, on the Optionee’s behalf, or by any
other individual; or to make other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation, and the
Optionee shall not need the prior authorization of the Company to make any such
reports or disclosures and shall not be required to notify the Company that the
Optionee has made such reports or disclosures. In addition, and anything herein
to the contrary notwithstanding, the Optionee is hereby given notice that the
Optionee shall not be criminally or civilly liable under any federal or state
trade secret law for disclosing a trade secret (as defined by 18 U.S.C. § 1839)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or disclosing a trade
secret (as defined by 18 U.S.C. § 1839) in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.

 

2.       Return of Property. Upon termination of the Optionee’s employment with
the Company, the Optionee shall promptly supply to the Company all property,
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to the Optionee during or prior to the
Optionee’s employment with the Company, and any copies thereof in the Optionee’s
(or reasonably capable of being reduced to the Optionee’s) possession; provided
that nothing in this Award Agreement or elsewhere shall prevent the Optionee
from retaining and utilizing: documents relating to the Optionee’s personal
benefits, entitlements and obligations; documents relating to the Optionee’s
personal tax obligations; the Optionee’s desk calendar, rolodex, and the like;
and such other records and documents as may reasonably be approved by the
Company. To the extent that the Optionee has electronic files or information in
the Optionee’s possession or control that belong to the Company or contain
Confidential Information (specifically including but not limited to electronic
files or information stored on personal computers, mobile devices, electronic
media, or in cloud storage), on or prior to Optionee’s Termination, or at any
other time the Company requests, the Optionee shall (i) provide the Company with
an electronic copy of all of such files or information (in an electronic format
that readily accessible by the Company); (ii) after doing so, delete all such
files and information, including all copies and derivatives thereof, from all
non-Company-owned computers, mobile devices, electronic media, cloud storage,
and other media, devices, and equipment, such that such files and information
are permanently deleted and irretrievable; and (iii) provide a written
certification to the Company that the required deletions have been completed and
specifying the files and information deleted and the media source from which
they were deleted.

 



 

 

 

3.       Non-Competition. By and in consideration of the Company’s grant of the
Option, and in further consideration of the Optionee’s exposure to the
Confidential Information of the Company Group, the Optionee agrees that the
Optionee shall not, during Optionee’s employment with the Company and for twelve
(12) months following the Optionee’s Termination (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 3 of Exhibit B, so long as the Optionee
does not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof. For purposes of this
paragraph, “Restricted Enterprise” shall mean any Person that is actively
engaged in any geographic area in which any member of the Company Group operates
or markets in any business which is in material competition with the business of
any member of the Company Group. During the Restriction Period, upon request of
the Company, the Optionee shall notify the Company of the Optionee’s
then-current employment status.

 

4.       Non-Solicitation of Employees. During the Restriction Period, the
Optionee shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within twelve (12) months prior to the date of such solicitation was, an
employee of any member of the Company Group other than an employee (a) whose
employment was involuntarily terminated by a member of the Company Group after
the Optionee’s Termination and (b) who has not been an employee of the Company
Group for six months or longer. The foregoing restriction shall not apply to the
placement of general advertisements or other notices of employment opportunities
that are not targeted, directly or indirectly, to any current or former employee
of the Company otherwise covered by the scope of such restriction so long as the
Optionee is not personally involved in the recruitment or hiring of any such
employee subsequent to such general advertisement or other notice.

 

5.       Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out the Optionee’s responsibilities for
the Company Group), the Optionee shall not directly or indirectly induce or
solicit (or assist any Person to induce or solicit) any customer or client of
any member of the Company Group to terminate its relationship or otherwise cease
doing business in whole or in part with any member of the Company Group, or
directly or indirectly interfere with (or assist any Person to interfere with)
any material relationship between any member of the Company Group and any of
their customers or clients so as to cause harm to any member of the Company
Group.

 

6.       Extension of Restriction Period. The Restriction Period shall be tolled
for any period during which the Optionee is in breach of any of Sections 3, 4 or
5 of this Exhibit B.

 





 

  

7.       Proprietary Rights. The Optionee shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by the Optionee, either alone or in conjunction with others, during the
Optionee’s employment with the Company and related to the business or activities
of the Company Group (the “Developments”). Except to the extent any rights in
any Developments constitute a work made for hire under the U.S. Copyright Act,
17 U.S.C. § 101 et seq. that are owned ab initio by a member of the Company
Group, the Optionee assigns and agrees to assign all of the Optionee’s right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including without limitation the
right to sue and recover for past and future infringement. The Optionee
acknowledges that any rights in any Developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company as the Optionee’s employer. Whenever requested to do so
by the Company, the Optionee shall execute any and all applications, assignments
or other instruments which the Company shall deem necessary to apply for and
obtain trademarks, patents or copyrights of the United States or any foreign
country or otherwise protect the interests of the Company Group. These
obligations shall continue beyond the end of the Optionee’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Optionee while employed by the
Company, and shall be binding upon the Optionee’s employers, assigns, executors,
administrators and other legal representatives. If the Company is unable for any
reason, after reasonable effort, to obtain the Optionee’s signature on any
document needed in connection with the actions described in this Section 7 of
Exhibit B, the Optionee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as the Optionee’s agent and attorney
in fact to act for and on the Optionee’s behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of this Section 7 of Exhibit B with the same legal force and effect as
if executed by the Optionee.

 

8.       Remedies. The Optionee agrees that any breach of the terms of the
Restrictive Covenants contained in this Exhibit B would result in irreparable
injury and damage to the Company Group for which the Company would have no
adequate remedy at law; the Optionee therefore also agrees that in the event of
said breach or any threat of breach, the Company shall be entitled to an
immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Optionee and/or any and all
Persons acting for and/or with the Optionee, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. The terms of this paragraph shall not prevent the Company from pursuing
any other available remedies for any breach or threatened breach hereof,
including, without limitation, the recovery of damages from the Optionee. The
Optionee and the Company further agree that the provisions of the covenants
contained in this Exhibit B are reasonable and necessary to protect the
businesses of the Company Group because of the Optionee’s access to Confidential
Information and the Optionee’s material participation in the operation of such
businesses. In the event that the Optionee willfully and materially breaches any
of the covenants set forth in this Exhibit B, then in addition to any injunctive
relief, the Optionee shall forfeit the Option in its entirety, whether vested or
unvested.

 

9.       Applicable Law; Forum Selection; Consent to Jurisdiction. The Company
and the Optionee agree that, notwithstanding anything in this Award Agreement to
the contrary, this Exhibit B shall be governed by and construed and interpreted
in accordance with the laws of the State of Georgia without giving effect to its
conflicts of law principles. The Optionee agrees that the exclusive forum for
any action to enforce this Exhibit B, as well as any action relating to or
arising out of this Exhibit B, shall be the federal and state courts of the
State of Georgia. With respect to any such court action, the Optionee hereby
irrevocably submits to the personal jurisdiction of such courts. The Company and
the Optionee hereto further agree that the courts listed above are convenient
forums for any dispute that may arise herefrom and that neither party shall
raise as a defense that such courts are not convenient forums.

 

10.       Non-Disparagement. From and after the date of grant and following the
Optionee’s Termination, the Optionee agrees not to make any statement, whether
direct or indirect, whether true or false, that is intended to become public, or
that should reasonably be expected to become public, and that criticizes,
ridicules, disparages or is otherwise derogatory of the Company, any of its
subsidiaries, affiliates, employees, officers, directors or stockholders. This
Section 10 of Exhibit B shall not in any way limit any of the protected rights
contained in the last two sentences of Section 1 of Exhibit B of this Award
Agreement, or the Optionee’s ability to provide truthful testimony pursuant to a
subpoena, court order or as otherwise required by law.

 

11.       Survival. The obligations of the Optionee under this Exhibit B shall
survive the termination of this Award Agreement and the Optionee’s Termination
for the periods expressly designated in this Exhibit B or, if no such period is
designated, for the maximum period permissible under applicable law.

 





 